          Case 1:19-cv-02232-TJK Document 25 Filed 08/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.,
                                                            Case No. 1:19-cv-02232-TJK
                             Plaintiffs,

                v.

 DEUTSCHE TELEKOM AG, et al.,

                             Defendants.


     FILING AND CERTIFICATION OF COMPLIANCE UNDER 15 U.S.C. § 16(g)
          BY SOFTBANK GROUP CORP. AND SPRINT CORPORATION

       Pursuant to Section 2(g) of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(g),

Defendants SoftBank Group Corp. (“SoftBank”) and Sprint Corporation (“Sprint”) by their

attorneys, submit this filing regarding all written or oral communications by or on behalf of

SoftBank and/or Sprint with any officer or employee of the Executive Branch of the United

States concerning or relevant to the Proposed Final Judgment in this action. In accordance with

Section 2(g), this filing does not include communications “made by counsel of record alone with

the Attorney General or the employees of the Department of Justice alone.”

       To the best of SoftBank and Sprint’s knowledge, after appropriate inquiry, Defendants

had numerous telephone discussions and meetings with employees of the Antitrust Division of

the U.S. Department of Justice (“DOJ”) relating to the Proposed Final Judgment during the

weeks prior to its filing by the DOJ in this action on July 26, 2019. All of those discussions

related to negotiation of a potential settlement in the general form contained in the Proposed

Final Judgment. Listed below are the representatives of Defendants who participated in one or

more of those discussions:
         Case 1:19-cv-02232-TJK Document 25 Filed 08/05/19 Page 2 of 2



              Marcelo Claure, SoftBank and Sprint
              Michel Combes, Sprint
              Ziad Ojakli, SoftBank
              Jeff Jaeckel, Sprint and Morrison & Foerster LLP, Counsel to SoftBank and
                      Sprint
              David Meyer, Morrison & Foerster LLP, Counsel to SoftBank and Sprint
              Brandon Parris, Morrison & Foerster LLP, Counsel to SoftBank and Sprint
              John Legere, T-Mobile US, Inc. (“T-Mobile”)
              G. Michael Sievert, T-Mobile
              David Carey, T-Mobile
              Peter Ewens, T-Mobile
              David Miller, T-Mobile
              Broady Hodder, T-Mobile
              Mark Nelson, Cleary Gottlieb Steen & Hamilton LLP, Counsel to Deutsche
                      Telekom AG (“Deutsche Telekom”) and T-Mobile
              Linden Bernhardt, Cleary Gottlieb Steen & Hamilton LLP, Counsel to Deutsche
                      Telekom and T-Mobile
              David Allinson, Latham & Watkins LLP, Counsel to T-Mobile
              Manus Cooney, American Continental Group, Inc., on behalf of T-Mobile
              Charles Ergen, DISH Network Corporation (“DISH”)
              Thomas Cullen, DISH

       SoftBank and Sprint hereby certify that this filing is the filing required by 15 U.S.C.

§ 16(g) and that this filing is a true and complete description of relevant communications known

to SoftBank and Sprint or of which SoftBank and Sprint reasonably should have known.



 Dated: August 5, 2019                      Respectfully submitted,
        Washington, D.C.


                                            /s/ David L. Meyer
                                            David L. Meyer (DC 414420)
                                            dmeyer@mofo.com
                                            MORRISON & FOERSTER LLP
                                            2000 Pennsylvania Avenue, N.W., Suite 6000
                                            Washington, D.C. 20006
                                            T: 202-887-1500
                                            F: 202-785-7599

                                            Attorney for Defendants SoftBank Group Corp.
                                            and Sprint Corporation




                                                2
